NO. 07-06-0438-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 15, 2006

______________________________



IN RE MICHAEL LOU GARRETT, RELATOR

_______________________________





Before QUINN, C.J., and HANCOCK AND PIRTLE, JJ.

MEMORANDUM OPINION

Relator, Michael Lou Garrett, has filed a Petition for Writ of Mandamus requesting this court order respondents, “Debbie Liles, Kelli Ward, Jamie L. Baker and their agents[,] E.C. Williams (Warden, Allred Unit)[,] and F.L. Haynes (Access to Courts Coordinator/Indigent Supplies Supervisor, Allred Unit)[,] to immediately refrain from depriving relator, an indigent prisoner, of indigent supplies needed and necessary for processing the matter of this appeal.”  We dismiss for want of jurisdiction.

A court of appeals has authority to issue writs of mandamus against district and county court judges within the court of appeals’s district and all writs necessary to enforce its jurisdiction.  
Tex. Gov’t Code Ann
. § 22.221(a), (b) (Vernon 2004).  As none of the named respondents are identified as judges, they are not within our jurisdictional reach and we have no authority to issue a writ of mandamus against the respondents absent a showing that issuance of the writ is necessary to enforce our jurisdiction.  
In re Cummins
, 2004 WL 1948048, at *1 (Tex.App.–Amarillo 2004, orig. proceeding) (mem. op.); 
In re Coronado
, 980 S.W.2d 691, 692 (Tex.App.–San Antonio 1998, orig. proceeding).  While relator concludes that mandamus relief is necessary to enforce this court’s jurisdiction, he fails to show how the writ is necessary to the exercise of our jurisdiction over the underlying appeal.  Consequently, we have no authority to grant relator the relief he requests.

Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.





Mackey K. Hancock

        Justice